
QuickLinks -- Click here to rapidly navigate through this document

[CIBC WORLD MARKETS LETTERHEAD]


Exhibit 10.37


     July 14, 1999

PERSONAL AND CONFIDENTIAL

STAAR Surgical Company
1911 Walker Avenue
Monrovia, CA 91016

Attention:  John R. Wolf
    Chairman and Chief Executive Officer

Dear Mr. Wolf:

    This letter agreement confirms the engagement of CIBC World Markets Corp.
("CIBC World Markets") by STAAR Surgical Company (together with its subsidiaries
and affiliates, the "Company") to act as an advisor to the Company and
periodically provide advice and assistance to the Company.

    In consideration for CIBC World Markets providing advice and assistance to
the Company, the Company agrees that if, during the term of this engagement or
within six (6) months thereafter, the Company is interested in pursuing an
offering of debt or equity securities (whether public or private) or other
financing, and requires the assistance of an investment banker, then CIBC World
Markets will have a right of first refusal (to be exercised within thirty days
following the notification by the Company in writing) to act as lead
underwriter, placement agent or arranger, as the case may be, in connection with
such financing. In addition, if during the term of this engagement or within six
(6) months thereafter, the Company is interested in pursuing or assessing a
possible acquisition, sale, recapitalization, restructuring or other
extraordinary corporate transaction, or general financial consulting services,
then CIBC World Markets will have a right of first refusal (to be exercised
within thirty days following the notification by the Company in writing) to act
as the Company's exclusive financial advisor in connection with such activities.
CIBC World Markets' participation in any activity referenced in this paragraph
will be on commercially reasonable terms then-applicable in the marketplace and
subject to the approval of the appropriate internal CIBC World Markets'
Committees and other conditions customary for such an undertaking. Attached to
this letter agreement as Annex B is a copy of CIBC World Markets' standard
advisory fee schedule covering an acquisition or sale assignment.

    If the Company requires the services of CIBC World Markets in connection
with a possible transaction or requests CIBC World Markets to provide additional
services not otherwise contemplated by this letter agreement, the Company and
CIBC World Markets will enter into an additional letter agreement which will set
forth the nature and scope of the services, appropriate compensation and other
customary matters, as mutually agreed upon by the Company and CIBC World
Markets.

    The Company also agrees to periodically reimburse CIBC World Markets
promptly when invoiced for all of its reasonable out-of-pocket expenses
(including reasonable fees and expenses of its legal counsel) in connection with
the performance of its services hereunder. Such expenses will not exceed $25,000
on an annual basis without the approval of the Company (which shall not be
unreasonably withheld). Upon termination or expiration of this letter agreement,
the Company agrees to pay promptly in cash any outstanding expenses that have
accrued as of such date.

    The term of this engagement will initially be for twelve (12) months;
provided that, either party may terminate this letter agreement by giving the
other party at least thirty (30) days prior written notice to that effect. The
Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality and
waiver of the right to trial by jury will survive any such termination.

--------------------------------------------------------------------------------

    As CIBC World Markets will be acting on your behalf, the Company agrees to
indemnify CIBC World Markets and certain related parties in the manner set forth
in Annex A which is attached and incorporated by reference in its entirety to
this letter agreement.

    The Company will furnish to CIBC World Markets such information as CIBC
World Markets believes appropriate to its assignment (the "Information"). The
Company hereby agrees and represents that all information relating to the
Company furnished to CIBC World Markets will be accurate and complete in all
material respects at the time provided, and that, if the Company is aware of any
information becoming materially inaccurate, incomplete or misleading during the
term of CIBC World Markets, engagement hereunder, the Company will promptly
advise CIBC World Markets. The Company recognizes and confirms that CIBC World
Markets assumes no responsibility for the accuracy and completeness of, and will
be using and relying upon, the information (and information available from
generally recognized public sources and information and other materials provided
by others) without assuming responsibility for independent verification or
independent evaluation of any of the assets or liabilities of the Company.

    This letter agreement will be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
law. The Company irrevocably submits to the jurisdiction of any court of the
State of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or the engagement of CIBC World Markets
hereunder. Each of the Company and CIBC World Markets hereby waives any right it
may have to a trial by jury in respect of any claim brought by or on behalf of
either party based upon, arising out of or in connection with this letter
agreement, the engagement of CIBC World Markets hereunder or the transactions
contemplated hereby.

    This letter agreement may not be amended or modified except in writing
signed by the Company and CIBC World Markets and may be executed in two or more
counterparts, each of will be deemed to be an original, but all of which will
constitute one and the same agreement. All rights, liabilities and obligations
hereunder will be binding upon and inure to the benefit of the Company, CIBC
World Markets, each Indemnified Party (as defined in Annex A) and their
respective successors and assigns.

1

--------------------------------------------------------------------------------

    Please confirm our mutual understanding of this engagement by signing and
returning to us the enclosed duplicate copy of this letter agreement. We are
pleased that you have engaged us to act as your financial advisor and are
looking forward to working with you on this assignment.

    Very truly yours,
 
 
CIBC WORLD MARKETS CORP.
 
 
By:
/s/ MICHAEL FEKETE   

--------------------------------------------------------------------------------

Michael Fekete
Managing Director

Agreed to and accepted as of the above date.    
STAAR SURGICAL COMPANY
 
 
By:
/s/ JOHN R. WOLF   

--------------------------------------------------------------------------------

John R. Wolf
Chairman, Chief Executive Officer and President
 
 

2

--------------------------------------------------------------------------------


ANNEX A


    The Company agrees to indemnify CIBC World Markets, its employees,
directors, officers, agents, affiliates and each person, if any, who controls it
within the meaning of either Section 20 of the Securities Exchange Act of 1934
or Section 15 of the Securities Act of 1933 (each such person, including CIBC
World Markets, is referred to as "Indemnified Party") from and against any
losses, claims, damages and liabilities, joint or several (including all legal
or other expenses reasonably incurred by any Indemnified Party in connection
with the preparation for or defense of any threatened or pending claim, action
or proceeding, whether or not resulting in any liability) ("Damages"), to which
such Indemnified Party, in connection with its services or arising out of its
engagement hereunder, may become subject under any applicable Federal or state
law or otherwise, including but not limited to liability (i) caused by or
arising out of an untrue statement or an alleged untrue statement of a material
fact or the omission or the alleged omission to state a material fact necessary
in order to make a statement not misleading in light of the circumstances under
which it was made, (ii) caused by or arising out of any act or failure to act or
(iii) arising out of CIBC World Market's engagement or the rendering by any
Indemnified Party of its services under this Agreement; provided, however, that
the Company will not be liable to the Indemnified Party hereunder to the extent
that any Damages are found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of the Indemnified Party seeking indemnification hereunder.

    These indemnification provisions shall be in addition to any liability which
the Company may otherwise have to any Indemnified Party.

    If for any reason, other than a final non-appealable judgment finding an
Indemnified Party liable for Damages for its gross negligence, bad faith or
willful misconduct the foregoing indemnity is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless, then the Company
shall contribute to the amount paid or payable by an Indemnified Party as a
result of such Damages in such proportion as is appropriate to reflect not only
the relative benefits received by the Company and its shareholders on the one
hand and CIBC World Markets on the other, but also the relative fault of the
Company and the Indemnified Party as well as any relevant equitable
considerations, subject to the limitation that in no event shall the total
contribution of all Indemnified Parties to all such Damages exceed the total
amount of fees actually received and retained by CIBC World Markets hereunder.

    Promptly after receipt by the Indemnified Party of notice of any claim or of
the commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will notify the Company in writing of the receipt or
commencement thereof and the Company shall have the right to assume the defense
of such claim or action (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of fees and expenses of
such counsel), provided that the Indemnified Party shall have the right to
control its defense if, in the opinion of its counsel, the Indemnified Party's
defense is unique or separate to it as the case may be, as opposed to a defense
pertaining to the Company. In any event, the Indemnified Party shall have the
right to retain counsel reasonably satisfactory to the Company, at the Company's
expense, to represent the Indemnified Party in any claim or action in respect of
which indemnity may be sought and agrees to cooperate with the Company and the
Company's counsel in the defense of such claim or action, it being understood,
however, that the Company shall not, in connection with any one such claim or
action or separate but, substantially similar or related claims or action in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys, for all the Indemnified Parties unless the defense of one Indemnified
Party is unique or separate from that of another Indemnified Party subject to
the same claim or action. In the event

3

--------------------------------------------------------------------------------

that the Company does not promptly assume the defense of a claim or action, the
Indemnified Party shall have the right to employ counsel reasonably satisfactory
to the Company, at the Company's expense, to defend such claim or action. The
omission by an Indemnified Party to promptly notify the Company of the receipt
or commencement of any claim or action in respect of which indemnity may be
sought will relieve the Company from any liability the Company may have to such
Indemnified Party only to the extent that such a delay in notification
materially prejudices the Company's defense of such claim or action. The Company
shall not be liable for any settlement of any such claim or action effected
without its written consent, which shall not be unreasonably withheld or
delayed. Any obligation pursuant to this Annex A shall survive the termination
or expiration of this Agreement.


ANNEX B
CIBC WORLD MARKETS CORP.
STANDARD M&A FEE SCHEDULE


    The Transaction Fee will be calculated by multiplying the applicable
Transaction Fee Percentage and the Transaction Value. For Transaction Value of
$25 million or less, the Transaction Fee will be a minimum of $500,000; for
Transaction Value in excess of $10 billion, the Transaction Fee will be 0.20% of
the Transaction Value; and for all other Transaction Values, the Transaction Fee
Percentage will be calculated in accordance with the following table, where the
Transaction Fee Percentage is prorated between the intervals of the Transaction
Value Markers.

Transaction Value Marker

--------------------------------------------------------------------------------

  Transaction Fee Percentage

--------------------------------------------------------------------------------

  Transaction Fee

--------------------------------------------------------------------------------

($000s)

   
   
$ 25,000   2.00%   $ 500,000 $ 50,000   1.50%   $ 750,000 $ 100,000   1.20%   $
1,200,000 $ 200,000   1.00%   $ 2,000,000 $ 500,000   0.70%   $ 3,500,000 $
1,000,000   0.50%   $ 5,000,000 $ 2,000,000   0.40%   $ 8,000,000 $ 5,000,000  
0.30%   $ 15,000,000 $ 10,000,000   0.20%   $ 20,000,000

    As used in this letter agreement, "Transaction Value" means the total value
of all consideration (including cash, securities or other property) paid or
received or to be paid or received, directly or indirectly, in connection with a
Transaction in respect of assets or outstanding securities on a fully diluted
basis (treating any securities issuable upon the exercise of options, warrants
or other convertible securities and any securities to be redeemed as
outstanding), plus the amount of any debt (including capitalized leases) and any
other liabilities outstanding or assumed, refinanced or extinguished in
connection with a Transaction, and amounts payable in connection with a
Transaction in respect of employment of consulting agreements, agreements not to
compete or similar arrangements. If the Transaction takes the form of a
recapitalization or similar transaction, "Transaction Value" will also include
the value of all shares retained by the shareholders of the acquired company. If
any portion of Transaction Value is payable in the form of securities, the value
of such securities, for purposes of calculating our transaction fee, will be
determined based on the average closing price for such securities for the 20
trading days prior to the closing of the Transaction. In the case of securities
that do not have an existing public market, our Transaction Fee will be
determined based on the fair market value of such securities as mutually agreed
upon in good faith by the Company and CIBC World Markets prior to the closing of
the Transaction. Fees on amounts paid into escrow will be payable upon the
establishment of such escrow. Fees relating to contingent payments other than
escrowed amounts will

4

--------------------------------------------------------------------------------

be calculated based on the present value of the reasonably expected maximum
amount of such contingent payments as determined in good faith by the Company
and CIBC World Markets prior to the closing of the Transaction, utilizing a
discount rate equal to the prime rate published in The Wall Street Journal on
the last business day preceding the closing of the Transaction.

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37
ANNEX A
ANNEX B CIBC WORLD MARKETS CORP. STANDARD M&A FEE SCHEDULE
